                                                                                                       n

                                                                                   OCT 23 2018
                                                                                    SUSAN y; oOONG
                                                                                 CLERK, U.S. District court
                                                                              NORTHERN DISTRICT OF CALIFORNIA
                                                                                         OAKLAND


                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA



 United States of America
                                                     Case No. I8-mj-71466-MAG-l (KAW)
         V.



 JUAN ANTONIO PEREZ-LARA,                            Charging District's Case No.

                Defendant.                           5:16-CR-0617-001




                         COMMITMENT TO ANOTHER DISTRICT

       The defendant has been ordered to appear in the Southern District of Texas .

The defendant may need an interpreter for this language:       jA
       The defendant:          [ ] will retain an attorney.

                               [ X ] is requesting court-appointed counsel.

       The defendant remains in custody after the initial appearance.

       IT IS ORDERED: The United States Marshal must transport the defendant, together
with a copy of this order, to the charging district and deliver the defendant to the United States
Marshal for that district, or to another officer authorized to receive the defendant. The marshal
or officer in the charging district should immediately notify the United States Attorney and the
Clerk of the Court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to
the charging district.
Dated: 10/23/18



                                                  KANDtSy\. WESTMORE
                                                  United States Magistrate Judge
